DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains greater than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “propagation liquid supply module” in claim 6 with specification support in published paragraph [0097]; “collection-tank side drain module” with support at [0095]; “bath side drain module” with support at [0096]; and “deaeration module” with support at [0099].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (US Pub 2005/0143638).
Re claims 1, 8: Johnson discloses an image processing apparatus comprising:
a bath an inside of which is filled with a propagation liquid and in which a test object is to be immersed [0041; see bath 14 filled with liquid];
a measurement device having a group of elements that irradiates the inside of the bath with a radiation wave and receives the radiation wave, which is a scattered wave [0041; see ultrasound arrays 18, 20 for transmission and reception of a scattered wave];
an upper drainage detection sensor that detects draining of the propagation liquid from a top portion of the bath to outside the bath [0065; see overflow sensor 138 that detects when liquid overflows from the bath 14]; and
circuitry [0060; see the automatic/electronic components corresponding to circuitry and 0073; see the hardware/software] configured to:
control a liquid level of the propagation liquid in the inside of the bath [0060; see the control of the liquid inflow],
control, before the test object is immersed in the inside of the bath, an amount of the propagation liquid in the inside of the bath such that the liquid level becomes lower than a top end position of the bath [0067; see that the breast is immersed after the bath is filled with liquid], and
control to stop an increase of the liquid level of the propagation liquid in the inside of the bath, after the test object is immersed in the inside of the bath, under a condition that the upper drainage detection sensor detects draining of the propagation liquid [0065; see that the bath is filled until it overflows as detected by the sensor].
Further, the apparatus includes a computer with non-transitory computer-readable medium storing a program with processing [0060; see the automatic/electronic components corresponding to circuitry and 0073; see the hardware/software] comprising:
filling the inside of the bath with the propagation liquid an amount of which is smaller than a capacity of the bath by a predetermined amount before the test object is immersed in the inside of the bath [0067; see that the breast is immersed after the bath is filled with liquid];
supplying the propagation liquid into the inside of the bath [0060; see the control of the liquid inflow];
detecting draining of the propagation liquid using the upper drainage detection sensor [0065; see overflow sensor 138 that detects when liquid overflows from the bath 14]; and
controlling to stop supplying the propagation liquid into the inside of the bath to allow the measurement device to perform measurement in a case where draining of the propagation liquid is detected [0065; see that the bath is filled until it overflows as detected by the sensor].
Re claim 2: A collection tank is disposed at or near an outer periphery of the bath and collects the propagation liquid drained from the top portion of the bath to outside the bath, wherein the upper drainage detection sensor is disposed at the collection tank [0065; see channel/spillway 134 at the outer periphery of bath 14].
Re claim 3: A top cover having, at a center portion thereof, an opening through which the test object is insertable is disposed above the bath, and a predetermined gap is formed between a top end portion of the bath and an undersurface of the top cover [0051; see the table 38 with aperture 42 formed in the table through which a breast is received].
Re claim 4: The opening of the top cover is smaller than a top opening of the bath and positioned inside the top opening of the bath in a plan view, and a region surrounding the opening of the top cover forms a tapered surface inclined downward (Figure 8; see the aperture 42 of the table 38 that is smaller than a top opening of the bath 14 and where the aperture 42 is tapered and inclined downward).
Re claims 5, 12: The top end portion of the bath is positioned lower than the opening of the top cover in height (Figure 8; see the top of the bath being lower).
Re claim 10: After the allowing the measurement device to perform measurement in a case where draining of the propagation liquid is detected, and in a case where the test object is moved to outside the bath, both or either of:
supplying the propagation liquid into the inside of the bath to drain the propagation liquid in the inside of the bath from a top portion of the bath to outside the bath, and draining a predetermined amount of the propagation liquid in the inside of the bath from a bottom portion of the bath, are further performed [0059, 0065; see that the overflow condition is detected such that the water is at its highest level and afterwards the liquid is drained from the bottom such that fresh liquid is used between uses or between patients].
Re claim 11: The predetermined amount with regard to the filling the inside of the bath with the propagation liquid is step-wise adjustable [0060; see the check and electrical valves that permit for step-wise filling].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US Pub 2005/0143638), as applied to claim 2, in view of Yamamoto (US Pub 2017/0035361 -cited by applicant).
Re claim 6: Johnson discloses that the apparatus includes a circulation system circulating the propagation liquid in the inside of the bath (see Figure 9a with the circulation of the liquid), and comprising: a storage tank that stores the propagation liquid [0059; see the preconditioning tank 80]; a propagation liquid supply module supplying the propagation liquid in an inside of the storage tank to the bath [0060; see the input line to supply liquid to the bath]; a bath side drain module that is provided at the bottom portion of the bath and returns the propagation liquid in the inside of the bath to the storage tank [0065; see the drain or outlet pump coupled to the bath 14]: a filter that purifies the propagation liquid to be supplied to the bath [0084; see the filtering of the water]; and a deaeration module that removes air in the propagation liquid to be supplied to the bath [0086; see the degasser 108].                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Johnson discloses all features but does not disclose a collection-tank side drain module that returns the propagation liquid collected by the collection tank to the storage tank. However, Yamamoto teaches an apparatus for imaging a breast in a tank including a collection-tank side drain module that returns the propagation liquid collected by the collection tank to the storage tank (Figures 2 and 3; see the fluid circulation system 8 that returns the liquid). It would have been obvious to the skilled artisan to modify Johnson, to include the collection drain module as taught by Yamamoto, in order allow reuse of the overflowed liquid.
Re claim 7: Johnson discloses the propagation liquid supply module includes a propagation liquid supply valve that controls supply of the propagation liquid, and the propagation liquid supply valve has a supply amount adjustment structure that enables maintaining of supply of a predetermined amount of the propagation liquid while the measurement device is in operation [0060, 0088; see the check valve and electrical valve that controls flow of water into the bath including allowing a small trickle of water into the bath].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793